DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 16 September 2022. Examiner acknowledges the amendments to claims 1, 12, and 17. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “obtaining…data”, “determining…an equilibrium position”, and “ascertaining a biomechanical characteristic”, wherein the functions performed by this claim amount to an abstract idea as they can be performed in the mind or by hand because each of the steps of “obtaining…data”, “determining…an equilibrium position”, and “ascertaining a biomechanical characteristic” can be done in the mind or by hand as “obtaining…data” can be done in the mind or by hand (For instance, the input instructions 218 may cause the processor 207 to access the memory 206 to obtain the translational and rotational motion and torque or load data (Applicant’s Specification [00169]), wherein this step can be performed by looking at data), “determining…an equilibrium position” can be done in the mind or by hand (The equilibrium position can be computed via or as a function of the rotational data and the translational data, as well as the torque or load data obtained (Applicant’s Specification [00185]), wherein this step can be performed by manually performing the computation or function for at least a limited amount of data), and “ascertaining a biomechanical characteristic” can be done in the mind or by hand (the step of ascertaining the biomechanical characteristic can include comparing the equilibrium position with preset equilibrium position data such that the biomechanical characteristic is indicative of a result of comparing the equilibrium position with the preset equilibrium position data (Applicant’s Specification [0022]), wherein this step can be done in the mind by mentally thinking about the equilibrium position with the preset equilibrium position data).
This judicial exception is not integrated into a practical application at Step 2A Prong Two and the claim as a whole fails to amount to significantly more than the judicial exception at Step 2B, as the claim recites “joint testing being implemented by the robotic testing apparatus”, wherein this limitation amounts to mere data gathering, which is considered insignificant extra-solution activity (MPEP 2106.05(g)). The claim additionally recites that the functions are performed on a processor, which amounts to mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The claim is not patent eligible.

Claims 12 and 17 recite “obtaining…data”, “determining…respective neutral positions”, “combining the respective neutral positions”, and “ascertaining a biomechanical characteristic”, wherein the functions performed by this claim amount to an abstract idea as they can be performed in the mind or by hand because each of the steps of “obtaining…data”, “determining…respective neutral positions”, “combining the respective neutral positions”, and “ascertaining a biomechanical characteristic” can be done in the mind or by hand as “obtaining…data” can be done in the mind or by hand (For instance, the input instructions 218 may cause the processor 207 to access the memory 206 to obtain the translational and rotational motion and torque or load data (Applicant’s Specification [00169]), wherein this step can be performed by looking at data), “determining…respective neutral positions” can be done in the mind or by hand (computation instructions 220 calculating the torque zero or neutral position data points for the relevant test(s) or motion(s) (Applicant’s Specification [00185]), wherein this step can be done in the mind or by hand by manually calculating the neutral position for at least a limited amount of data), “combining the respective neutral positions” can be done in the mind or by hand (The respective zero torque points for the rotational and translational movement are combined to determine an equilibrium position for the joint (Applicant’s Specification [0021]), wherein this step can be performed in the mind or by hand by manually combining the points for the rotational and translational movement for at least a limited amount of data), and “ascertaining a biomechanical characteristic” can be done in the mind or by hand (the step of ascertaining the biomechanical characteristic can include comparing the equilibrium position with preset equilibrium position data such that the biomechanical characteristic is indicative of a result of comparing the equilibrium position with the preset equilibrium position data (Applicant’s Specification [0022]), wherein this step can be done in the mind by mentally thinking about the equilibrium position with the preset equilibrium position data).
This judicial exception is not integrated into a practical application at Step 2A Prong Two and the claims as individual wholes fail to amount to significantly more than the judicial exception at Step 2B, as the claims recite “joint testing being implemented by the robotic testing apparatus”, wherein this limitation amounts to mere data gathering, which is considered insignificant extra-solution activity (MPEP 2106.05(g)). The claims additionally recite that the functions are performed on a processor, which amounts to mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The claims are not patent eligible.

Dependent claim 2 incorporates the non-statutory subject matter of claim 1 therein. Claim 2 specifies the computation of the equilibrium position, which merely limits the abstract idea.

Dependent claims 3, 13, and 18 incorporate the non-statutory subject matter of claims 1, 12, and 17, respectively. Claims 3, 13, and 18 specify the data range used to calculate respective neutral positions, which merely limits the abstract idea.

Dependent claim 4 incorporates the non-statutory subject matter of claim 1 therein. Claim 4 specifies the type of data and the data range used to calculate respective neutral positions, which merely limits the abstract idea.

Dependent claim 5 incorporates the non-statutory subject matter of claim 1 therein. Claim 5 specifies the type of data and the data range used to calculate respective neutral positions, which merely limits the abstract idea.

Dependent claims 6, 14, and 19 incorporate the non-statutory subject matter of claims 1, 12, and 17 therein. Claims 6, 14, and 19 specify the method to ascertain the biomechanical characteristic, which merely limits the abstract idea.

Dependent claim 7 incorporates the non-statutory subject matter of claim 1 therein. Claim 7 specifies the method to ascertain the biomechanical characteristic, which merely limits the abstract idea.

Dependent claim 8 incorporates the non-statutory subject matter of claim 1 therein. Claim 8 specifies the data range to collect data from, which merely limits the abstract idea.

Dependent claims 9 and 15 incorporate the non-statutory subject matter of claims 1 and 12, respectively, therein. Claims 9 and 15 specify adjusting a curve based on the equilibrium position, which can be performed in the mind or by hand (Utilizing the zero or neutral position at set-up can help determine the extent of damage and to which ligament or ligaments. It is desirable that peak positive torque/load be matched with peak positive position and peak negative torque/load be matched with peak negative position in order to properly represent the load-deformation curve for a given knee of a patient (Applicant’s Specification [00161]), wherein this step can be performed in the mind or by hand by manually matching the peak positive position with the peak positive torque/load for at least a limited amount of data).

Dependent claims 10, 16, and 20 incorporate the non-statutory subject matter of claims 1, 12, and 17, respectively, therein. Claims 10, 16, and 20 specify compiling a profile, which can be performed in the mind or by hand (The biomechanical characteristics from the acts at block 416 or the adjusted extents or load-deformation curves from the acts at block 420 can be used to assess the patient's knee, indicated at block 422, based in part on the equilibrium position. The assessment at block 422 can be used to compile a profile for the joint under evaluation, as for the act at block 424 (Applicant’s Specification [00187]), wherein this can be performed in the mind or by hand by merely thinking about the data).

Dependent claim 11 incorporates the non-statutory subject matter of claim 1 therein. Claim 11 specifies measuring torque with first and second force transducers to obtain rotational and translational data. This limitation amounts to mere data gathering, which is considered insignificant extra-solution activity (MPEP 2106.05(g)), thus failing allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 11-13, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branch (US-20120046540-A1).

Regarding claim 1, Branch teaches 
A method of evaluating a joint of a patient, the method comprising the steps of: 
obtaining, by a processor, rotational data, translational data, and torque data captured via a robotic testing apparatus for the joint, the rotational data and the translational data being indicative of rotational movement and translational movement of the joint during rotational joint testing and translational joint testing, respectively, (a dedicated computer that would also be collecting torque and position data from the motors as well as the position and angle data from the three-dimensional motion tracking system (Branch, Paragraph [0285]); the tibia positioning assemblies pivot freely and independently, including during testing, to allow for proper varus-valgus alignment of the limb to match the person's natural alignment (Paragraph [0238]); In addition to using external devices to measure the relative motion between the tibia and the femur, external measurement devices can be incorporated within the system as a direct measure of the force or torque being applied to the joint (Paragraph [0274]); angle of rotation and torque measurements are taken at regular intervals during the diagnostic routine (Paragraph [0075])), the rotational joint testing and the translational joint testing being implemented by the robotic testing apparatus, the robotic testing apparatus comprising a first motor and a second motor for the rotational movement and the translational movement, respectively (First Pivoting Assembly 140… Such action around the axis of rotation is used for valgus-varus or medial-lateral testing. One current embodiment uses a servomotor to provide the rotational force (Paragraph [0200]); Second Pivoting Assembly 160… In certain embodiments, this axis is the axis of rotation (normal to the drawing plane, in axis "Z") for anteroposterior laxity testing, causing the rotation indicated as Action G. At least one current embodiment uses a servomotor 168, as illustrated in at least FIG. 5, so as to provide the rotational force (Paragraph [0206])), the torque data being indicative of torque applied by the first motor and the second motor during the rotational joint testing and the translational joint, respectively (angle of rotation and torque measurements are taken at regular intervals during the diagnostic routine. In certain embodiments, the regular intervals may be 120 times per second, collecting the torque currently being applied by each motor and each motor's encoder position (Paragraph [0075])); 
determining, by the processor, an equilibrium position for the joint based on the rotational data, the translational data, and the torque data (In various embodiments of the present invention, the torque is applied by one or more computer controlled motors…Custom software may be utilized on the computer to calculate the appropriate amount of torque to be used by each motor during testing (Paragraph [0072]); the tibia positioning assemblies pivot freely and independently, including during testing, to allow for proper varus-valgus alignment of the limb to match the person's natural alignment (Paragraph [0238]), wherein an equilibrium position is read on by a natural alignment in rotational and translational alignment, and known torque data applied by the two respective motors); and 
ascertaining, by the processor, a biomechanical characteristic of the joint based on an analysis of the equilibrium position to provide an assessment of joint condition (routine may comprise rotating the user's lower leg in a clockwise direction from a neutral position until a predetermined threshold is reached and then back to neutral (Paragraph [0073]); While the diagnostic routine is performed, various parameters may be monitored to evaluate the performance of the knee… From this data, a hysteresis curve can be generated, which may be used to evaluate the performance of the knee. Further, knee joint laxity may be determined by measuring the amount of motion of the tibia relative to the femur as the tibia is perturbated in single and/or multiplanar motions (Paragraph [0075]), wherein performance of the knee is considered an assessment of joint condition, and knee joint laxity is considered a biomechanical characteristic).

Regarding claim 12, Branch teaches 
A method of evaluating a joint of a patient, the method comprising the steps of: 
obtaining, by a processor, rotational data, translational data, and torque data captured via a robotic testing apparatus for the joint, the rotational data and the translational data being indicative of rotational movement and translational movement of the joint during rotational joint testing and translational joint testing, respectively (Paragraphs [0285], [0238], [0274]), the rotational joint testing and translational joint testing being implemented by the robotic testing apparatus, the robotic testing apparatus comprising a first motor and a second motor for the rotational movement and translational movement, respectively (Paragraphs [0200], [0206]), the torque data being indicative of torque applied by the first motor and the second motor during the rotational joint testing and the translational joint, respectively (Paragraph [0075]); 
determining, by the processor, respective neutral positions for the rotational movement and the translational movement based on the rotational data, the translational data, and the torque data (Paragraphs [0072], [0075], [0238]); 
combining, by the processor, the respective neutral positions for the rotational movement and the translational movement to determine an equilibrium position for the joint (the pivoting action is an adjustment such as that identified as "Action B" in, for example, FIG. 2 and more fully illustrated in FIG. 8. Action B adjustment allows the individual leg testing apparatuses to be aligned according to the patient's natural alignment (Paragraph [0142]), wherein the first pivoting assembly and the second pivoting assembly being aligned to a natural alignment reads on the equilibrium position being a combination of rotational and translational movement); and 
ascertaining, by the processor, a biomechanical characteristic of the joint based on an analysis of the equilibrium position to provide an assessment of joint condition (Paragraphs [0073], [0075]).

Regarding claim 17, Branch teaches 
A method of evaluating a knee of a patient, the method comprising the steps of: 
obtaining, by a processor (Paragraph [0285]), varus-valgus rotational data, tibial rotational data, anterior-posterior translational data, and torque data captured via a robotic testing apparatus for the knee, the varus-valgus rotational data (Action "F" action according to various embodiments is driven and controlled by motors 148 (see at least FIGS. 30 and 31), and provides a varus-valgus torque to the knee (Paragraph [0200])), the tibial rotational data (Action "H" of FIG. 4 is powered movement about an axis of rotation for tibial internal and external rotation testing. At least one current embodiment uses a servomotor 206 to provide the rotational force (Paragraph [0234])), and the anterior-posterior translational data (Action "G" (see FIG. 2), about a horizontal axis shown by pivot point GPP (see FIG. 4). In certain embodiments, this axis is the axis of rotation (normal to the drawing plane, in axis "Z") for anteroposterior laxity testing, causing the rotation indicated as Action G. At least one current embodiment uses a servomotor 168, as illustrated in at least FIG. 5, so as to provide the rotational force (Paragraph [0206])) being indicative of varus-valgus rotation, external-internal rotation, and anterior-posterior translation of the knee, during joint testing implemented via a first motor, a second motor, and a third motor of the robotic testing apparatus, respectively, ]), the torque data being indicative of torque applied by the first motor and the second motor during the rotational joint testing and the translational joint, respectively (Paragraph [0075]); 
determining, by the processor, respective neutral positions for the varus-valgus rotation, the external-internal rotation, and the anterior-posterior translation based on the varus-valgus rotational data, the tibial rotational data, and the anterior-posterior translational data, respectively, and based on the torque (Paragraphs [0072], [0075], [0238]); 
combining, by the processor, the respective neutral positions for the varus-valgus rotation, the external-internal rotation, and the anterior-posterior translation to determine an equilibrium position for the joint ((Paragraph [0142]), wherein the first pivoting assembly, the second pivoting assembly, and the third pivoting assembly being aligned to a natural alignment reads on the equilibrium position being a combination of the varus-valgus rotation, the external-internal rotation, and the anterior-posterior translation); and 
ascertaining, by the processor, a biomechanical characteristic of the joint based on an analysis of the equilibrium position to provide an assessment of joint condition (Paragraphs [0073], [0075]).

Regarding claims 3, 13, and 18, Branch teaches 
The method of claims 1, 12, and 17, respectively, wherein determining the equilibrium position comprises determining, by the processor, respective neutral positions for the rotational movement and the translational movement using endpoints for each of the rotational movement and the translational movement (Wherein movement from neutral to threshold to neutral reads on endpoints in (Paragraphs [0073] and [0075]), wherein the neutral (natural alignment) is measured during testing (Paragraph [0238])).

Regarding claim 4, Branch teaches 
The method of claim 1, wherein determining the equilibrium position comprises determining, by the processor, respective neutral positions for the rotational movement and the translational movement using a peak positive position and a peak negative position for each of the rotational movement and the translational movement (Then, the user's leg may be rotated from a neutral position in a counterclockwise direction until a predetermined threshold is reached and back to neutral for three cycles. In another example, the diagnostic routine may comprise the rotating of a user's lower leg in a clockwise direction until a predetermined threshold is met and then rotate in a clockwise direction until a predetermined threshold is met in a substantially fluid motion (Paragraph [0073]); In one embodiment, angle of rotation and torque measurements are taken at regular intervals during the diagnostic routine. In certain embodiments, the regular intervals may be 120 times per second, collecting the torque currently being applied by each motor and each motor's encoder position. From this data, a hysteresis curve can be generated, which may be used to evaluate the performance of the knee (Paragraph [0075])).

Regarding claim 5, Branch teaches 
The method of claim 1, wherein determining the equilibrium position comprises determining, by the processor, respective neutral positions for the rotational movement and the translational movement using a peak positive torque and a peak negative torque for each of the rotational movement and the translational movement (The desired torque thresholds are then communicated with the motors (Paragraph [0072]); (Paragraphs [0073], [0075])).

Regarding claim 8, Branch teaches 
The method of claim 1, further comprising adjusting a starting position for further rotational joint testing or translational joint testing based on the equilibrium position (the two pivoting leg support frame assemblies 50 thus tend to be aligned according to the patient's natural alignment. Improper alignment would pre-tension ligaments thus creating error in the test results. All adjustments are then complete and the patient is then ready to be tested (Paragraph [0257])).

Regarding claims 9 and 15, Branch teaches 
The method of claims 1 and 12, respectively, further comprising adjusting a load-deformation curve for the rotational movement or the translational movement based on the equilibrium position (In certain embodiments, the regular intervals may be 120 times per second, collecting the torque currently being applied by each motor and each motor's encoder position. From this data, a hysteresis curve can be generated (using diagnostic routine that comprises neutral position from Paragraph [0073]) (Paragraph [0075]); A CT scan could then follow accurately measuring/recording the motion that occurs between each of the segments. A known force is then correlated with a known motion and a load-deformation curve is constructed describing the relationship between these intercalary bones (Paragraph [0277])).

Regarding claim 11, Branch teaches 
The method of claim 1, wherein obtaining the rotational and translational data comprises measuring torque with first and second torque transducers of the robotic testing apparatus during the rotational and translation joint testing, respectively (In addition to using external devices to measure the relative motion between the tibia and the femur, external measurement devices can be incorporated within the system as a direct measure of the force or torque being applied to the joint (Paragraph [0274]); During the internal/external rotation portion of the diagnostic routine, an external reaction torque transducer may be incorporated between the foot plate and the output shaft from the motor or gearhead. These transducers will then record the torque being applied in regular intervals throughout, and then be used for later analysis (Paragraph [0275])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10, 14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branch in view of Mezghani (US-20110270132-A1).

Regarding claims 6, 14, and 19, Branch teaches 
The method of claims 1, 12, and 17, respectively, wherein Branch further discloses setting an equilibrium position so as to define a natural alignment as well as the desired joint angles necessary for joint evaluation ((several other adjustments may be made to accommodate a patient's leg length and natural alignment as well as the desired joint angles necessary for joint evaluation (Paragraph [0302])).

However, Branch fails to explicitly disclose wherein ascertaining the biomechanical characteristic comprises comparing the equilibrium position with preset equilibrium position data. Mezghani discloses a system for determining joint performance, wherein Mezghani further discloses ascertaining a biomechanical characteristic comprises comparing position data with preset position data (Normative profiles are stored in the database 112 in association with at least one class of knee joint problem(s). A class has one or more knee joint problems which are known to be associated to quantifiable effects on the biomechanics of knee joints; and thence on the biomechanical profiles of knee joints (Paragraph [0042]); The processing device 104 then proceeds by applying a pattern recognition technique on these normative profiles and the biomechanical profile, from which a classification of the biomechanical profile of the knee joint under analysis is made by the processing device 104 (Paragraph [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Branch so as to incorporate ascertaining a biomechanical characteristic comprises comparing the equilibrium position with preset equilibrium position data as taught by Mezghani so as to diagnose potential knee joint injuries/pathologies (For a given normative profile, various diagnoses made using a set of various means, such as imagery and expert evaluation, are correlated with one another in order to ensure that the final diagnosis associated to the normative profile is accurate. In this way, the normative profiles are each associated to a type of injury and/or pathology (Mezghani, Paragraph [0036])).

Regarding claim 7, Branch teaches 
The method of claim 1.

However, Branch fails to explicitly disclose wherein ascertaining the biomechanical characteristic comprises comparing the equilibrium position with a threshold differentiating between normal joints and abnormal joints. Mezghani discloses ascertaining a biomechanical characteristic comprises comparing the equilibrium position with a threshold differentiating between normal joints and abnormal joints (Mezghani, Paragraphs [0042], [0044], wherein measuring a quantifiable effect that differentiates between normal joints and abnormal joints reads on comparing with a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Branch so as to incorporate ascertaining a biomechanical characteristic comprises comparing the equilibrium position with a boundary differentiating between normal joints and abnormal joints as taught by Mezghani so as to diagnose potential knee joint injuries/pathologies (Mezghani, Paragraph [0036]).

Regarding claims 10, 16, and 20, Branch teaches 
The method of claims 1, 12, and 17, respectively.

However, Branch fails to explicitly disclose compiling a profile for the joint, the profile including the equilibrium position, the biomechanical characteristic, or both the equilibrium position and the biomechanical characteristic; accessing a data store in which profile data for abnormal joints is stored; and comparing the profile with the profile data. Mezghani discloses compiling a profile for the joint, the profile including the biomechanical characteristic; accessing a data store in which profile data for abnormal joints is stored; and comparing the profile with the profile data (Mezghani, Paragraphs [0042], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Branch so as to incorporate compiling a profile for the joint, the profile including the biomechanical characteristic; accessing a data store in which profile data for abnormal joints is stored; and comparing the profile with the profile data as taught by Mezghani so as to diagnose potential knee joint injuries/pathologies (Mezghani, Paragraph [0036]).

Response to Arguments
Applicant's arguments filed 16 September 2022. have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding the 35 U.S.C. 101 rejections and Examiner’s corresponding response to arguments set forth in the previous office action, Applicant’s amendments to independent claims 1, 12, and 17 and arguments regarding claims 1, 11-12, and 17 are not considered persuasive.
Regarding Applicant’s arguments regarding the rejection of claim 11 under 35 U.S.C. 101 as set forth in the previous office action, Examiner maintains that rejection, as claim 11 fails to positively recite “a first transducer and a second torque transducer of the robotic testing apparatus”, and merely claims where the rotational data and the translational data came from, thus failing to recite any additional elements that would integrate the exception into a practical application of the exception, as this claim limitation amounts to mere data gathering, which is considered insignificant extra-solution activity (MPEP 2106.05(g)).
Regarding Applicant’s arguments regarding the recitation of patent-eligible subject matter in the parent application despite the lack of a “capturing” act, the limitations as claimed herein would appear to recite an abstract idea. The step of “determining an equilibrium position based on rotational data, translational data, and torque data” is considered to be an abstract. As recited in the Applicant’s Specification (Paragraph [0185]), the step of determining an equilibrium position is considered to be a mathematical computation based on the collected rotational data, translational data, and torque data, wherein this computation would be able to be performed in the mind or by hand with at least limited amounts of data, based on known data.
Regarding Applicant’s arguments regarding the claims reciting significantly more than the judicial exception because the claimed methods improve the technical field of biomechanics, the claims still fail to recite subject matter that would integrate the exception into a practical application of the exception at Step 2A Prong Two and thus, the claim as a whole fails to amount to significantly more than the exception at Step 2B.
Regarding Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the previous office action, Applicant’s arguments are not considered persuasive.
Regarding Applicant’s argument that Branch fails to teach each and every limitation in light of the amended limitations regarding requiring an equilibrium position or neutral position determination to be based on torque data indicative of torque applied during joint testing, Branch is considered to teach this limitation (angle of rotation and torque measurements are taken at regular intervals during the diagnostic routine. In certain embodiments, the regular intervals may be 120 times per second, collecting the torque currently being applied by each motor and each motor's encoder position. From this data, a hysteresis curve can be generated, which may be used to evaluate the performance of the knee. Further, knee joint laxity may be determined by measuring the amount of motion of the tibia relative to the femur as the tibia is perturbated in single and/or multiplanar motions (Branch, Paragraph [0075])), wherein the determination of an equilibrium position would incorporate the torque measurements during testing (This adjustment according to various embodiments allows the individual tibia positioning assemblies to be aligned according to the patient's natural alignment...including during testing, to allow for proper varus-valgus alignment of the limb to match the person's natural alignment (Branch, Paragraph [0238])), as opposed to Applicant's argument wherein the adjustment for natural alignment (equivalent to Applicant's equilibrium position) is conducted before the robotic testing apparatus begins the testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791